 Case: 2:17-cv-00082-HEA Doc. #: 82 Filed: 03/13/19 Page: 1 of 2 PageID #: 497




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                              NORTHERN DIVISION

 DAVID IVEY, M.D.,

                Plaintiff,
 v.
                                                         Cause: 2:17-CV-00082-CDP
 AUDRAIN COUNTY, et al.,

                Defendants.

  MOTION FOR SUMMARY JUDGMENT OF DEFENDANTS AUDRAIN COUNTY,
    NATHANAEL ATKINSON, RICHARD WHITE, AND NICHOLAS JENSEN


       Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, Defendants Audrain

County, Missouri, Nathanael Atkinson, Richard White, and Nicholas Jensen move this Court for

entry of summary judgment in their favor. As grounds for this motion, Defendants state the

following:

       1.      Based upon the undisputed facts in the record and the law applicable to those

facts, Defendants are entitled to summary judgment on each of Plaintiff’s claims in the

complaint. Fed. R. Civ. P. 56(a).

       2.      The individual defendants are each entitled to qualified immunity on the Section

1983 claim for damages brought against them.

       3.      In support of this motion, Defendants rely upon their statement of uncontroverted

material facts filed with this motion; the depositions of Defendant Officers Nathanael Atkinson,

Richard White, and Nicholas Jensen; the depositions of Co-Defendants Nurse Stephanie

Hildebrand and Dr. Shawndra Brown-Foote; and the deposition exhibits cited in the statement of

facts; all of which are attached to this motion for summary judgment.
 Case: 2:17-cv-00082-HEA Doc. #: 82 Filed: 03/13/19 Page: 2 of 2 PageID #: 498




       4.      There is no genuine issue of material fact, and on the law applicable to the

undisputed facts, Defendants are entitled to summary judgment in their factor.

       WHEREFORE, Defendant pray this Court enter judgment in their favor on all of

Plaintiff’s claims; dismiss with prejudice all claims in the Second Amended Complaint; and

grant the Defendants such further relief as this Court deems proper.




                                             Respectfully Submitted,


                                             KING, KREHBIEL, HELLMICH, LLC

                                      By:           /s/ Rachel A. Bates
                                             RACHEL A. BATES #68696MO
                                             ROBERT J. KREHBIEL #28616MO
                                             JASON S. RETTER #59683MO
                                             2000 South Hanley Road
                                             St. Louis, MO 63144-1524
                                             e-mail: rbates@kingkrehbiel.com
                                             Phone: (314) 646-1110
                                             FAX: (314) 646-1122




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 13, 2019, a true and accurate copy of the
foregoing document was electronically filed with the Clerk of the Court using the CM/ECF
system and served via electronic mail to all counsel of record.

                                                             /s/ Rachel Bates_______




                                                2
